Citation Nr: 0620430	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-30 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES


1.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
gunshot wound to the stomach.

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the veteran's request to 
reopen his claims on the basis that new and material evidence 
had not been submitted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that new and material evidence has been 
submitted to reopen his claims of entitlement to service 
connection for PTSD and residuals of a gunshot wound to the 
stomach.

In July 2002, service connection for PTSD, and for residuals 
of a stomach gunshot wound was denied.  The veteran was 
notified in August 2002.  While the veteran submitted a 
statement to VA within a year of that July 2002 rating 
decision, he did not express disagreement with the decision 
within one year.  Hence, the July 2002 rating decision is 
final.  38 U.S.C.A. § 7105 (West 2002).  

The current claim stems from the veteran's August 2002 
correspondence.  Given the finality of the July 2002 rating 
decision the claims presented are claims to reopen.  
38 U.S.C.A. §§ 5108, 7105 (West 2002).  

Under 38 C.F.R. § 3.156(a) (2005), a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
Unfortunately, the January 2004 statement of the case failed 
to provide the veteran with notice of this pertinent and 
controlling regulation.  Hence, further development is in 
order.

Finally, in January 2003, the RO sent him a 38 U.S.C.A. 
§ 5103(a) notice letter.  The notice letter, however, did not 
address the specific information and evidence necessary to 
substantiate the underlying claim for service connection, nor 
adequately inform him of the specific basis for the prior 
denial of his claim.  Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. Mar. 31, 2006) (in claim to reopen a previously 
denied claim for service connection, 38 U.S.C.A. § 5103(a) 
requires that VA issue a notice letter that describes what 
specific evidence would be necessary to substantiate that 
specific element or elements required to establish service 
connection that were found insufficient in the previous 
denial).  Therefore, neither the January 2003 notice letter 
nor correspondence subsequent thereto, provided the veteran 
with adequate 38 U.S.C.A. § 5103(a) notice, thus, further 
development is required.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter must explain, in the context of a 
claim to reopen, what specific evidence 
is necessary to substantiate that 
specific element or elements required to 
establish service connection that were 
found insufficient in the previous denial 
of service connection.  Kent.  The letter 
must specifically inform the veteran 
which portion of the evidence is to be 
provided by the claimant, which part, if 
any, the RO will attempt to obtain on his 
behalf, and a request that the veteran 
provide any evidence in his possession 
that pertains to his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

2.  The RO must issue a supplemental 
statement of the case which provides the 
veteran with notice of 38 U.S.C.A. § 5108 
(West 2002) and 38 C.F.R. § 3.156 (2005), 
and their applicability to this claim.  
The veteran must then be afforded an 
opportunity to respond.

3.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.

4.  The RO should then readjudicate the 
issues on appeal.  If the benefit sought 
on appeal is not granted, the RO must 
issue a supplemental statement of the 
case.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002 & Supp. 2005) has expired, 
if applicable, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

